OFFICE OF THE ATT’ORNEY GENERAL OF TEXAS
                                 AUFTIN




Hon. R. 9. Wyohe
county iuadltor
Gregg county
Longview, Texas
Eear   Sirr




                                                       latlng      to the     above
matters,      haa been reoelvs

                                                  a8    r0ii0w8:




                                     aooordlng    to the        laat    tar
                             our population      according         to   the
                            8~8 is 15,778.
                  aae lnfofm me how the oompsnsatlon       of
       the Treasurer    ehould be set up an4 how he ehould
       be Hid.     Doss he have authority     to draw his own
       pay from whatever     fund he may desire,    or does
Hon. R. S. Wyohe,        Page 2


        the County Clerk i ssuo           him a warrant     ae other
        officer8  are paid?”
            We note tram your communication     that the oompen-
setion   of the oounty dfioers     6f Gregg County has been
prboidsd   for on a salary   bask@, preeumably    in adoordanoo
with Seation   15 of Article    3912e, Vernon’s  Annotated    Civil
Statute6   of Tezaa.
             Section    3 of    Article      3912e,   eupra,    reads    a8 fol-
lOWa:
              “In all caeee where the Commieelonere*                    Court
      ehell have determined              that county 6$fioers         or
      preoinot      officers      in euch county shall           be oom-
     JnMksated for their            eervioes      by the payment of an
      annual salary,         neither      the State     of Texas nor
      any oounty shall be charged with or pay to any
      of .the otffoere         60 oompeneated,         any fee or oom-
      mission     for the performance             of any or all of the
      duties     of their      offioee      but euoh officers        shall
      receive     said salary        in lieu of all other ieee,
      oanmisslone        or ocmpensation          which they would
      otherwleo      be authorized          to retain;     provided,     how-
      ever,    that the aaseeaor-           and collector       of taxes
      ehall continue         to collect        and retain     for the
      benefit     of the.Officers’            Salary Fund or funde
      hereinafter        provided      for all fee8 and commlesione
      which he ie authorized              under law to collect;          and
      it shall. be hi8 duty to account                 for and to pay
      all euoh moniee received               by hLm into the fund
      created     and provided         for under We provisiona:of
      this Aot; provided            further,      that the provielone
      ot this     Section      shall     not affect     the payment of
      oosts in oivil         case8 by the State           but all such
      coate 80 paid shall be acoounted                  Ear by the of-
      fiosrs     oollaot~ng       the same, a8 they are required
      under the provisions             of thie Act to account for
      ices,    dimmissione        and oosts collected          from pri-
      vate parties       .-
            Under this    statute,   neither   the state  of Texas
nor any oounty ehall      be oharged wl th or pay to any air the
officers   80 compensated      on a salary   baais,~ my fee or oom-
mission  for the periormanoe       of any or all of the duties
Hon. R. S. Wyohe,       page   3

of their   offioaa,     ,aave only the tax asaeaaor       and oolleot-
or who shall     continua    ‘to oolleot   and retain    for the bena-
fit of the Offioera*~ Salary         Fund or run&a provldad      for in
the Aot, all faea ando              aaiona which he la authorized
under the law to oollaot.~.ormt The only feea,         oommieaiona and
wata~ whioh the officers          of the carnty,    save only the tax
aaaaaaor   and colleotor,       are +uthorlzed    by law to oollect,
are thoae fees,      oommiaaiona an.4 costs      that private    part188
are required     to pay under the law, and coats in civil            oases
by the state.
             Aocordingly,       the con&salons         which the county
treasurer    would be authorized,           otherwise,      to receive    on
monies of the county received,            and dlsburaad        by him, under
Articles   3941-3943      in.oluaive,.Raviaad        Statute8     of Teta8,
may no longer be oollaoted            againet    the county.       To allow
auoh collections     would do violenoe           to Section      3 of Art&-
ole 3912e, aupra,      in that the county would thereby                be
charged with and pay auoh commiaalona                 for the performance
by the county treaaurer           of hi8 offioial        duties.
           This matter waa exhaustively     diacueaad     by this
department   fn opinion Ho: O-807, aaareaaea to Mr. L. P.
Heard, County Auditor,    Ball County, Belton,     Taxaa.    We are
enoloalng,   herewith,  a copy of this  opinion    for your fur-
ther information.
           You are, therefore,     ‘respaotfully          advlaed   that it
ia  the opinion of this department       that the         compensation
of the county treasurer,     plaoad by ordar.of            the Commi6aion-
era’ Court on a salary    baa18 under Artiole             3Vl2e, aupra,
ahould be @ia out of the Orrloera~ Salary                 Fund in aocord-
anoa with Section   4 thereof,    which reads:
              vXn all oountiee       of this state     containing
      a population      of lea8 than one hundred and nine-
      ty thousand     (190,000)      inhabitant8    acoording     to
      the laet preoading        Federal     ‘Cenaua wherein the
      county or pracinot        ofricare      are compensated     on
      a salary    baa18 under the provisions           of this Act,
      there shall     be created       a fund to be known a8 the
       ‘Officers(    Salary   Fund     0r               county,
      Texas. ( Such fund shall be kept separate                 and
      apart rroak- all other county funds,. and shall               be
      held and dlabursed        for the purpose       of paying ‘the
Hon. R.S.       Wyohe, page       4


       salaries     of offloers      and the salaries        or dap-
       utiaa,    aaaiatanta      and clerks      of officera    who
       are drawing a, salary         from said fund under the
       provlaiona      Of this    Act, and to pay the author-
       ized expenses        of their    offices.     Suoh fund
       shell be depoqited         in tthe county dapoaltory         and
       shall be protected         to the aama extent         as other
       oounty finds.*
            In anawar to your              aeoond question,    it is the
opinion   of this department             that th6 salary     warrant of the
oounty treasurer      should be          issued   in the same manner as
the salary   warrants     of the         other   offioers   of the County,
as set out in Seotion       7 of         Artlole    3912e, aupra, which
provides :
              “All monies drawn rrgn said Offlcera~           Sal-
       ary Fund or funds shall       be paid out only on
       warrants    approved by the oounty auditor         in ooun-
       ties   having a county auditor;      otherwise     all
       olaima against      aald fund shall   first    have been
       audited    and approved by the Cozmalsaionara~         Court
       of eat14 oounty and the monies       shall   be disbursed
       on auoh approved       olaima by warrants    drawn by tha
       oounty ‘tireaaurer     on said fund.
                ” * * +n

            We trust       this       answers   yogr   inquiries        satlafactor-
ily,   and we remain
                                                     Very     truly    yours

                                                ATTORNEYGENERALOF TEXAS

APPROVBD,WOV15,        1939

                                                BY
                                                                 Wm. J. FaMing
                                                                      Assistant



                                                BY
ZC8:ob                                                      Zollle    C. Steakley
Encl.                 APPR3VED
                    opinion  ocmmlttea
                      BY BWB
                        &$EZan